                Case 2:18-cv-00753-RAJ Document 12 Filed 01/10/19 Page 1 of 1




 1                                                                       Hon. Richard A. Jones

 2

 3

 4                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 5
                                      AT SEATTLE
 6
      JOSEPH STANLEY PIGOTT,
 7
                                                      CASE NO. C18-753 RAJ
 8                              Plaintiff(s),
                                                      ORDER OF DISMISSAL
 9         v.

10    WELLS FARGO BANK, et al.,

11                              Defendant(s).

12         On October 31, 2018, the Court dismissed Plaintiff’s complaint, but permitted
13    Plaintiff fourteen (14) days from the date of the Court’s Order to file an amended
      complaint which addressed the deficiencies set forth in the Court’s October 31st
14
      Order. The Court advised Plaintiff that if Plaintiff did not file an amended complaint
15
      within that timeframe, or if Plaintiff filed an amended complaint that did not state a
16    cognizable claim for relief or is otherwise untenable under § 1915(e), the Court would
17    dismiss the action.

18         As more than fourteen (14) days have elapsed and Plaintiff has not filed an
     amended complaint, this matter is DISMISSED with prejudice and without further
19
     leave to amend.
20
           DATED this 10th day of January, 2019.
21

22
                                                      A
                                                      The Honorable Richard A. Jones
23
                                                      United States District Judge



     ORDER OF DISMISSAL - 1
